UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7210


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

TONY WELLS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge.   (3:09-cv-00104-RLV; 5:05-cr-00032-3; 3:06-cr-
00045-RLV)


Submitted:    March 14, 2012                 Decided:   March 27, 2012


Before NIEMEYER, WILKINSON, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony Wells, Appellant Pro Se. Thomas A. O’Malley, OFFICE OF THE
UNITED STATE ATTORNEY, Charlotte, North Carolina; Amy Elizabeth
Ray,   Assistant  United  States   Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony Wells seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (West Supp. 2011) motion.

We   dismiss   the   appeal   for   lack   of   jurisdiction    because   the

notice of appeal was not timely filed.

            In a civil action in which the United States or its

officer or agency is a party, the notice of appeal must be filed

no more than sixty days after the entry of the district court’s

final judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).    “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”            Bowles v. Russell, 551

U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on March 30, 2011.      The notice of appeal was filed on August 28,

2011. *   Because Wells failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We deny a certificate of appealabilty and

dispense    with     oral   argument   because    the   facts    and   legal

      *
        For purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have properly been delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3